 



EXHIBIT 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of November 7, 2006, among PMC COMMERCIAL TRUST, a real estate investment
trust organized under the laws of the State of Texas (“Borrower”), certain
Lenders, and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A.
(Main Office Chicago)) (“Administrative Agent”).
PRELIMINARY STATEMENT:
     Borrower, Administrative Agent and Lenders are party to that certain Credit
Agreement, dated as of February 29, 2004 (as amended by that certain First
Amendment to Credit Agreement, dated as of March 15, 2004, by that certain
Second Amendment to Credit Agreement, dated as of December 29, 2004, by that
certain Third Amendment to Credit Agreement, dated as of February 7, 2005 and by
that certain Fourth Amendment dated as of December 28, 2005, and as further
renewed, extended, waived, consented to, or amended and restated, the “Credit
Agreement”), pursuant to which the Lenders have made and may hereafter make
loans to Borrower. The parties hereto have agreed to amend the Credit Agreement
as described herein.
     Accordingly, for adequate and sufficient consideration, the receipt of
which is hereby acknowledged, Borrower, Administrative Agent and Lenders agree
as follows:
     1. Defined Terms; References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment and (b) references to “Sections,” “Schedules” and “Exhibits” are
to sections, schedules and exhibits to the Credit Agreement.
     2. Amendments.
(a) The defined term “Stated Termination Date” in Section 1.1 of the Credit
Agreement is amended in its entirety as follows:
“Stated Termination Date” means December 31, 2007.
     3. Conditions Precedent. Notwithstanding any contrary provisions, the
foregoing paragraphs in this Amendment are not effective unless and until
(a) the representations and warranties in this Amendment are true and correct,
(b) Administrative Agent receives counterparts of this Amendment executed by
each party named below, and (c) December 31, 2006.
     4. Ratifications. This Amendment modifies and supersedes all inconsistent
terms and provisions of the Credit Documents, and except as expressly modified
and superseded by this Amendment, the Credit Documents are ratified and
confirmed and continue in full force and effect. Borrower, Administrative Agent
and Lenders agree that the Credit Documents, as





--------------------------------------------------------------------------------



 



amended by this Amendment, continue to be legal, valid, binding and enforceable
in accordance with their respective terms.
     5. Representations and Warranties. Borrower hereby represents and warrants
to Administrative Agent and Lenders that (a) this Amendment and any Credit
Documents to be delivered under this Amendment have been duly executed and
delivered by Borrower, (b) no action of, or filing with, any Governmental
Authority is required to authorize, or is otherwise required in connection with,
the execution, delivery, and performance by Borrower of this Amendment and any
Credit Document to be delivered under this Amendment, (c) this Amendment and any
Credit Documents to be delivered under this Amendment are valid and binding upon
Borrower and are enforceable against Borrower in accordance with their
respective terms, except as limited by any applicable Debtor Relief Laws,
(d) the execution, delivery and performance by Borrower of this Amendment and
any Credit Documents to be delivered under this Amendment do not require the
consent of any other Person and do not and will not constitute a violation of
any Governmental Requirements, agreements or understandings to which Borrower is
a party or by which Borrower is bound, (e) the representations and warranties
contained in the Credit Agreement, as amended by this Amendment, and any other
Credit Document are true and correct in all material respects as of the date of
this Amendment, and (f) as of the date of this Amendment, no Event of Default or
Potential Default exists or is imminent.
     6. References. All references in the Credit Documents to the “Credit
Agreement” refer to the Credit Agreement as amended by this Amendment. This
Amendment is a “Credit Document” referred to in the Credit Agreement and the
provisions relating to Credit Documents in the Credit Agreement are incorporated
by reference, the same as if set forth verbatim in this Amendment.
     7. Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.
     8. Parties Bound. This Amendment binds and inures to the benefit of
Borrower, Administrative Agent and each Lender, and, subject to Section 13 of
the Credit Agreement, their respective successors and assigns.
     9. Entirety. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

2



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated above.

                  JPMORGAN CHASE BANK, N.A.         as Administrative Agent,
Bank One and a Lender    
 
           
 
  By:   /s/ Bradley C. Peters
 
        Name: Bradley C. Peters         Title: Senior Vice President    
 
                PMC COMMERCIAL TRUST,         as Borrower    
 
           
 
  By:   /s/ Jan F. Salit
 
        Name: Jan F. Salit         Title: Executive Vice President    

3